DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a controller of the data storage device to perform maintenance activities for the data storage arrangement, to ensure efficient usage, and prevents unauthorized access to sensitive information contained on the system (i.e., data storage device comprises a number of memory devices, a controller comprising a first timestamp register, a command queue, and a processor to carry out a method for command aging).
Applicant’s independent claims 7 and 16 each recite, inter alia, a data storage device with a structure as defined in the specification (pages 21-29) including recording the first timestamp comprises: recording the first timestamp in the first timestamp register corresponding to a time of receipt of each one of the plurality of commands; and incrementing the command counter for each respective one of the plurality of commands; set the second timestamp register at a second timestamp; generate an average timestamp time based on the first timestamp and second timestamp; attach one of the first timestamp, the second timestamp, and the average timestamp to each respective one of the plurality of commands; and set a priority of each command of the plurality of commands based on the respective first timestamp, second timestamp, and average timestamp attached to each command of the plurality of commands. These limitations, in combination of remaining claimed limitations, are neither taught nor suggest by the prior art.
Applicant’s independent claims 1, 10 and 19 each recite, inter alia, a data storage device as defined in the specification (pages 30-39) including place the command queue in a non-command fetching mode, wherein the command queue includes one or more pending commands; receive a notification of a first command from a host; and record a first timestamp in the first timestamp register corresponding to a time of receipt of the notification of the first command, wherein the first timestamp is attached the first command and a subsequently received command, and wherein the subsequently received command is received after the command queue is transitioned from the non-command fetching mode to a command fetching mode. These limitations, in combination of remaining claimed limitations, are neither taught nor suggest by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133